Title: [Diary entry: 25 January 1790]
From: Washington, George
To: 

Monday 25. A Mr. Francis Bailey—introduced by Messrs. Scott & Hartley of Pensylvania and Mr. White of Virginia offered a paper, in the nature of a Petition, setting forth a valuable discovery he had made of Marginal figures for Notes, Certificates, &ca. which could not by the ingenuity of Man be counterfeited—requesting I wd. appoint some person to hear and examine him on the Subject, that, if the facts stated by him should appear well founded, he might (being a Printer of Philadelphia) have the Printing of all that sort of the Public business for which this discovery should be found useful—and which he would do on as good terms as any other Printer independent of the discovery above mentioned all the advantage he should expect from which being to obtain a preference.  Read a letter from George Nicholas Esqr. of Kentucky to Mr. Madison which he put into my hands for information of the Sentiments of the People of that District. The Sentiments are 2d. Novr. That in the late Convention held in that District, the most important characters of that Party wch. has always been in favour of a Seperation, oppose the agreeing to it at this time upon a Supposition that the terms have been changed by Virginia so as to make them inadmissible in their present form. Their enemies say this cannot be their true reason: but, be them what they may, the scale is turned against the Seperation. That he believes no late attempt has been made by either Spain or England to detach that District from the Union—but That Spain is playing a game which, if not counteracted will depopulate that Country & carry most of the future emigrants to her Territory—That they have established a New Government, Independent of New Orleans at the Natches and sent thither a Man of character & abilities—who would not for unimportant purposes have accepted the appointment. That this New Governor has put a stop to the reception of Tobacco from the Inhabitants of the United States—declaring that none shall be received in to the Kings Stores (where it used to be purchased and deposited) except from Spanish subjects and that these shall have ten dollars a hundred. That other great advantages are held out to emigrants from the United States to settle in the Spanish Territory—such as a donation of Lands, and a certain sum in money for each family. That the consequences of restriction on one hand, & encouragements to settlers on the other are obvious. The difference of Religion & government are all that can make any man hesitate in his choice and perfect liberty in both these the strongest assurances are given. That the French Inhabitants of that Country, as well as future emigrants from the old States will certainly go there. That persevering steadily in this conduct will drain the western Settlements. That these considerations ought to make the Federal Government take (he thinks) the most decisive steps as to the right of Navigating the Missisipi, and induce it to pay particular attention to the gaining the affections of the Western people. That the Steps hitherto taken with respect to them have had a contrary effect: No support havg. been given by the Genl. Government,

and the regulation of Indian Affairs having been placed in hands who were interested in a continuance of their depredations on the Kentucky District. That if a trade is not established with them on such a footing as to supply their wants that they will do this by plunder. That the management of this business being in the hands of persons No. Wt. of the Ohio, it is inculcated on the Indians of the same side of the River that as the Kentuckians & they are seperate People, & in seperate Interests they may war with the first and not with them. That of this disposition and conduct there are sufficient proofs wherever it is found that the interests of the two sides clash. That the Commissioners being always named from Persons livg. on that (No. Wt.) side of the River, and always holding the Treaties there contributes greatly to establish in the Indian Mind this opinion of their being a distinct people. That the Kentucky District being 20 times as numerous as the Inhabitants of the other side, ought to have as great a share in the management of Indian Affairs as the people on the other side have. That he is well convinced the bulk of the people in that District are strongly attached to the Union, & that characters might be found there better qualified to manage the business than those in whose hands it is now placed. That if it is not the desire of the New Government to lose all its friends in that quarter a change must be made on this business. The Indians must be convinced that the Americans are all one people—that they shall never attack any part with impunity and that in future there real wants will be supplied in time of Peace. This is all they ask. That they deny in positive terms, what the Officers on the No. Wt. side of the River assert—viz.—that hostilities are always commenced by the People of the Kentucky District. Expeditions have and will be carried on across the River in revenge for depredations of the Indians untill the Government takes up the matter effectually. That Mr. Brown (to whom he has written) can inform in what light they are considered by the Officers on the other side of the Rivr. That the want of money, he knows, prevents the Government from doing many things wch. otherwise would be undertaken, but that need not stop the necessary steps—because, if sanctioned

by it they can raise any number of Men and furnish any quantity of provisions that may be wanting and will wait until their finances enable them to make satisfaction. That he fears the Government have taken up an idea that that Country can be defended by a few Posts along the River. If so it is a most erroneous one for an Army would scarcely supply the Chain that would be necessary. That the Post at the Mouth of Licking, is considered by many in the District of Kentucky as a check upon the said District. To this he can only say, if they are treated as fellow Citizens, checks are unnecessary but if it is intended to withhold from [them] all the benefits of good Government a little time will shew that, as heretofore they have found the troops useless and faithless as friends, so in future they shall despise them as enemies. That upon the whole he shall close the subject with assurances that Government are deceived in the Accts. they have had from that Country—and that it is his opinion that the most serious consequences will follow from its persisting in the measures which have been pursued for sometime past.